PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/004,869
Filing Date: 11 Jun 2018
Appellant(s): Shtrom et al.



__________________
Steven Stupp (Reg. No. 54,475)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 November 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 25 June 2020 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 23 October 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 5, 7-8, 10-12, 14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 8,874,372 B1) and Shum et al. (US 2018/0267538 A1).
Claims 3-4, 13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 8,874,372 B1) and Shum et al. (US 2018/0267538 A1) as applied to claims 1, 11, and 17 above, and further in view of Lin et al.(US 2017/0276770 A1).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1-5, 7-8, 10-14, 16-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

(2) Response to Argument
2.1	Issue
Regarding claims 1, 11, and 17, Appellant argues on pages 16-20 that Zhu does not teach that the steps of measuring, identifying, determining, extracting, and storing occur prior to use of information in the data structure by a self-driving application in self-driving of a vehicle.
The disclosure in col. 8, ln. 46-53, col. 9, ln. 40-58 and col. 9, ln. 65-col. 10, ln. 11 in Zhu et al. make it clear that the vehicle is in the autonomous driving mode throughout, including when determining the indications that may be used as an input to a machine learning algorithm that classifies or identifies the type of object, and in the subsequent control of an autonomous vehicle. [Appeal Brief, page 17, line 30, to page 18, line 3; emphasis in original].

Likewise, Appellant argues that Shum does not cure these deficiencies.
Thus, in the disclosure of Shum et al., the measured sensor data that is collected by the reconstruction client into a sensor log for use by the by the generation module is collected by the HA V during autonomous driving. [Appeal Brief, page 19, lines 7-9; emphasis in original]

The issue raised by Appellant is one of claim interpretation. Appellant argues that the claim limitation wherein these steps “occur prior to use of information in the data structure by a self-driving application in self-driving of a vehicle” excludes performing these steps by a self-driving application during autonomous driving. 

2.2	Rules
	The words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The ordinary and customary meaning of a term may be 

2.3	Analysis
	The limitation that the steps at issue “occur prior to use of information in the data structure” does not exclude performing these steps during autonomous driving as argued by Appellant. The steps at issue — to measure, identify, determine, extract, and store the annotation information and the extracted signature in a data structure — relate to acquiring “information in the data structure.” Of course, it is not possible to use information before it is acquired.
	Appellant argues that the claim limitations at issue exclude performing these steps by a self-driving application during autonomous driving. However, the claims do not recite that the steps at issue --occur prior to self-driving of a vehicle--. Instead, the claims recite simply that the steps at issue “occur prior to use of information in the data structure . . . in self-driving of a vehicle” (emphasis added). Interpreting the claims based on the words of the claims themselves, the claim limitations at issue merely amount to requiring that information in the data structure cannot be used in self-driving of a vehicle before it is acquired by the steps recited.
Paragraphs [15]-[19] of the rejection on record describe how the cited references teach to recited steps to acquire “information in the data structure.” Appellant does not specifically contest that the art on record teaches any of these steps. Instead, Appellant argues that the 
Zhu et al. and Shum et al. are silent as to how the information is acquired prior to use by a self-driving application, and one of ordinary skill in the art would have a wide variety of options as to how to go about acquiring the information. [Appeal Brief, page 19, lines 7-10; emphasis added]

However, this argument is not persuasive, because information must be acquired prior to its use. Zhu teaches in 9:65-10:11 that “Once the moving objects have been identified, the computer may use this information to control the autonomous vehicle.” Although Appellant is correct that Zhu and Shum teach the steps to acquire information in the data structure during autonomous driving, as discussed above, the scope of the claim limitations at issue do not exclude this. The reasoning that Zhu teaches acquiring “this information” before it is used to “control the autonomous vehicle” is not based on hindsight in view of Appellant’s disclosure, but instead is based on the Zhu and the logic that information must be acquired before it is used.

2.4	Conclusion
Appellant does not contest that Zhu in view of Shum teaches the steps to measure, identify, determine, extract, and store. Instead, Appellant argues that the limitation wherein these steps “occur prior to use of information in the data structure by a self-driving application in self-driving of a vehicle” excludes performing these steps during autonomous driving. However, based on an analysis of the words of the claims themselves, the claim language at issue does not amount to such an exclusion, and instead amounts to a simple requirement that 
	No additional arguments are presented for claims 2-5, 7-8, 10, 12-14, 16, 18, and 20-23.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Kristopher Andersen/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158      

/Brannon Smith/Quality Assurance Specialist, Art Unit 2100                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.